Citation Nr: 0100894	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right foot heel 
spur disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was the subject of a November 2000 hearing before 
the undersigned Board member.  At that time, the Board 
granted a 60-day abeyance to permit the veteran to submit 
additional evidence.  After review of the claims folder, 
however, the Board finds that favorable action with respect 
to one claim is warranted on the current record.  The Board 
further finds that an additional medical opinion, based upon 
a full review of the record is necessary as to the other 
claim.  There was no indication that the additional evidence 
the veteran had or could obtain included such an opinion.  
Therefore, in order to avoid unnecessary delay, and because 
there will be no prejudice to the veteran, the Board has 
taken action prior to expiration of the abeyance.  

The Board invites the attention of the veteran and his 
representative to the fact that post-service X-ray reports 
and records of treatment within one year of the veteran's 
discharge from active service reflect diagnoses of 
degenerative changes of the cervical spine.  The veteran 
should discuss this finding with his representative and 
determine whether he wishes to pursue a claim for service 
connection.  

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of this action.


FINDINGS OF FACT

The veteran has right heel spur disability that began during 
service.


CONCLUSION OF LAW

Right heel spur disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he has chronic right heel spur 
disability that began during service.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
As is discussed further in the REMAND portion of this action, 
the statute significantly heightens VA's duty to assist the 
veteran in development of his claim.  On preliminary review 
of this matter, the Board concludes that the requirements of 
these new provisions have not been met fully.  However, 
because the benefit sought on appeal is being granted in 
full, the Board finds that it is not prejudicial to the 
claimant to proceed to adjudicate the claim for service 
connection for right heel spur disability on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

In the present case, service medical records show that the 
veteran was seen for right heel pain after running, on March 
15, 1988.  Upon initial treatment, there was mild tenderness 
of the right heel to palpation.  The initial diagnosis upon 
clinical evaluation was heel spur versus plantar fasciitis.  
On the same day he was referred to a podiatrist who evaluated 
him as having left heel spur syndrome.  A September 1997 VA 
examination report includes a diagnosis of status post heel 
spur right foot.  VA examination results also include X-ray 
findings of a right plantar calcaneal spur in September 1997 
and September 1999.  In testimony at a November 2000 Board 
hearing, the veteran testified that he first began to 
experience ongoing right heel problems in service in about 
1979 or 1980, but did not seek treatment at that time.  Had 
said he complained of and was treated for right, not left, 
heel pain in March 1988, and that the podiatrist incorrectly 
notated treatment and diagnosis of the left heel rather than 
the right heel.  He said his right heel pain had become worse 
since his discharge from service.

The veteran's November 2000 Board hearing testimony was 
credible, and has factual support in the record, insofar as 
the initial treatment and assessment on March 15, 1988 
(before referral to the podiatrist on the same day), was for 
right heel pain and right heel spur syndrome vs. plantar 
fasciitis.  Obviously, the podiatrist's diagnosis of "left" 
spur heel syndrome rather than right heel spur syndrome on 
that day raises some doubt as to which foot was actually 
involved.  The Board is persuaded by the service medical 
record showing the initial complaint of right heel pain on 
March 15, 1988, the veteran's credible statements and hearing 
testimony of right heel problems from 1979 or 1980 forward, 
and post-service X-ray evidence and VA examination results 
showing a right heel spur, that the disability in service 
involved the right, not the left foot, and that it is the 
same disability now present.  Accordingly, the preponderance 
of the evidence being in favor of the claim, service 
connection for right heel spur disability is granted.


ORDER

The claim for service connection for right heel spur 
disability is granted.




REMAND

The veteran contends he has low back disability that began 
during service.  The record includes inservice complaints of 
back pain, to include treatment for lumbosacral strain in 
December 1982, complaint of recurrent back pain at a March 
1991 service discharge examination, and a diagnosis of 
degenerative joint disease of the lumbosacral spine with 
supporting X-ray findings at a VA examination in September 
1997. 

It is clear from the record that the service medical records 
associated with the claims file are incomplete.  For example, 
there are no service entrance or discharge clinical 
evaluations, and the veteran has submitted copies of service 
medical records which have not been obtained independently by 
the RO. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder.  The records sought must include 
a full set of the veteran's service 
medical records.  Possible sources for 
the service medical records appear to 
include, but are not limited to, the 
veteran (he has submitted records not 
otherwise obtained by the RO) and the 
David Grant Medical Center. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Following the above development, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
low back disability present.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the clinical records during the veteran's 
active service in order to obtain an 
accurate picture of his current and past 
low back disability.  All necessary tests 
should be performed. A copy of this 
remand order also should be provided to 
the examiner.  The examiner should 
provide explicit responses to the 
following questions: 

(a) What is the nature and extent of the 
veteran's low back disability?   

(b) What is the degree of medical 
probability that any current acquired low 
back disability is causally related to 
the veteran's active service from July 
1971 to August 1991?

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences in the 
adjudication of his claim.  See 38 C.F.R. 
§ 3.655.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

5.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



